JOHN M. WALKER, JR., Chief Judge, concurring:
I concur in the judgment certifying the questions set forth in the conclusion to Judge Calabresi’s opinion. I concur in only as much of Judge Calabresi’s reasoning as justifies certification as appropriate in cases where: (1) there is an unresolved question of state law that will (2) conclusively determine the outcome of the litigation and (3) avoid federal constitutional questions when (4) the delays associated with Pullman abstention are great and potentially outcome-determinative. Where the circumstances of a case would support Pullman abstention, certification serves the same purpose more efficiently.
Because New York Insurance Law § 2610(b) and its application to Allstate and GEICO in this case raise serious federal constitutional questions under prevailing commercial speech doctrine, I believe that certification is the appropriate course.